KERNER, Circuit Judge
(dissenting).
Assuming, without discussion, that the District Court had jurisdiction, I believe that there was sufficient proof to bring the defendant within the purview of the definition of “primary wholesaler,” and that the findings of fact so found.
My examination of the record convinces me, as it did the trial judge, that to get cheese the chain stores evolved the f.o.b. Marshfield scheme on a cash and carry wholesaler basis. Defendant acquiesced and participated therein as principal. This was an artifice designed to evade the regulation.
*299The First National Stores is a good example, and there was evidence that all the sales to the several chain stores listed on Exhibit 1 were handled in the same manner. The railroad as the agent of the chain store provided the freight car which was the retailer’s distributing warehouse. The manifest with instructions of distribution, tacked inside the car and placed there at the direction of the chain store, was for the benefit of the chain store organization. Defendant’s president testified that defendant would ship a carload to one place only and that it would never ship to the individual stores of a chain, and that payment was made by the central office of the chain; thus it is clear that the use of the freight car served as a definite warehousing function and that the defendant made the sales as a primary wholesaler.
True, as the majority opinion points out, the words “retail distributing warehouse” are not in the findings, but the findings do incorporate the activities above enumerated in connection with the carload shipments and accompanying delivery instructions and they are described as sales made by the defendant as a primary wholesaler.
I would affirm the judgment of the District Court.